El Juez Pbesidente Sr. Quiñones,
emitió la opinión del tribunal.
Don Francisco Siaca Pacheco presentó ante la Corte de Distrito del Distrito Judicial de Humacao demanda de divorcio contra su esposa Doña Teresa Brunet Bomán, expre-sando como hechos que habían contraído matrimonio católico en el mes de diciembre del año 1899, y que en ese matrimonio procrearon una hija llamada .Cesaria María Teresa del Carmen Siaca; que durante los dos últimos años de su matrimo-nio la demandada ha tenido disgustos y disidencias ocasio-nadas por su despego para con el demandante y la indiferen-cia con que atendía sus súplicas é indicaciones; que esa indife-rencia ha aumentado últimamente hasta el extremo de que el demandante ha tenido que recordar á la demandada sus debe-res y obligaciones como esposa; y que la demandada, siguien-do la conducta comenzada, ha llegado hasta el extremo de olvi-dar en absoluto sus deberes matrimoniales y concluido por faltar á la fidelidad conyugal, siendo en la actualidad adúltera, é injuriándole gravemente, sosteniendo, amores con otro hom*159bre; por virtud'de los Rectos expresados suplicó el-deman-dante al tribunal que teniendo por presentada la demanda se sirviera citar y emplazar á la demandada por el término legal, y en su oportunidad dictar sentencia decretando el divorcio entre Don Francisco Siaca Pacheco y su esposa la demandada Doña Teresa Brunet Román, declarando roto el vínculo matrimonial entre ambos cónyuges, la separación de bienes entre los mismos y que la bija legítima, procreada en su matrimo-nio, quedara al cuidado y bajo la patria potestad del deman-dante, su padre, con imposición de las costas á la parte deman-dada. Esta contestó la demanda aceptando las alegaciones de la misma referentes á personalidad y matrimonio de los litigantes y nacimiento de la bija, pero negando en general y específicamente todos y cada uno de los demás becbos expre-sados en la demanda; formuló,• además, reconvención expre-sando que el demandante, su esposo; voluntaria é injustifica-damente la tiene en absoluto abandono, habiéndola echado de la casa conyugal hace siete meses, no atendiendo durante todo ese tiempo á sus necesidades, ni facilitándole recursos de' ninguna clase para su subsistencia, teniendo la demandada que vivir acogida á la caridad de su familia; y que en los dos últimos años y antes de que el demandante la expulsara de 1$ casa conyugal en diversas ocasiones, y ante personas amigas y aún extrañas, la ha injuriado gravemente llamándola ‘ ‘ sin-vergüenza” y “mala mujer” y atribuyéndola, falsa y malicio-samente, el hecho de faltar á la fidelidad conyugal, imputación que reproduce en su demanda; por virtud de esos hechos, - pidió la demandada al tribunal, que declarando sin lugar la demanda y con lugar la reconvención, dictara sentencia á su ’ favor decretando el divorcio y declarando disuelto el vínculo matrimonial entre ambos cónyuges, con separación de bienes, •disponiendo que la hija, procreada en su matrimonio quede bajo la guarda, potestad y cuidado de su madre, la demandada-Doña Teresa Brunet.
EÍ día 5 de diciembre de 1906, fué llamado el caso para ‘ vista ante la corte de distrito, habiendo comparecido ambas *160partes, las que anunciaron estar listas para entrar en juicio, dándose lectura á los escritos de demanda, contestación á la demanda y reconvención, y practicada la prueba del deman-dante, la representación de la parte demandada presentó á la corte moción escrita para que se declarara desistida y aban-donada la demanda por parte del demandante, fundando dicha moción en el No. 5 del artículo 192 del Código de Enjuicia-miento Civil que autoriza á la corte para declarar el desisti-miento y abandono de la acción, á moción del demandado, cuando el demandante no presentare prueba suficiente para fundar sobre ella una sentencia, y como en el presente caso el demandante fia presentado como alegación esencial de la demanda el adulterio por parte de la esposa, y durante el juicio no fia presentado prueba alguna que demuestre que tal adulterio fiabía existido, siendo esa la única alegación esencial del demandante, y no habiéndola probado, no puede fundarse una sentencia en el caso. La Corte de Distrito de Humacao, oída la moción é informes de los abogados, la declaró con lugar, y en su consecuencia, ordenó el sobreseimiento y ar-chivo del caso con las costas al demandante, el que apeló de esa resolución para ante este tribunal.
A los efectos de esta apelación se fia presentado un pliego de excepciones y una relación de hechos, condensando la prueba practicada en el juicio; fiemos examinado cuidadosa-mente todas y cada una de las excepciones tomadas por la representación de la parte demandante á las resoluciones de la corte inferior sobre pertinencia ó impertinencia de pregun-tas formuladas por dicha representación á los varios testigos que declararon en el juicio, y fiemos encontrado perfectamente ajustadas á derecho las resoluciones de la corte inferior con respecto á cada uno de los puntos que fueron objeto de las mismas. Asimismo estimamos ajustada á derecho la resolu-ción de dicha corte que negó la admisión como prueba, de una carta presentada por el demandante é inserta en el pliego de excepciones, pues aparte de que no conceptuamos que su legi-timidad haya quedado suficientemente demostrada, su valor *161probatorio, á los efectos de este caso, resulta completamente ineficaz, toda vez que, como veremos más adelante, la causa de acción alegada en la demanda es el adulterio, y éste no lia sido probado en modo alguno, ni sobre su existencia arroja luz al-guna la carta en cuestión, aunque ésta hubiera podido tener algún valor como prueba corroborante. Si el demandante hubiera aportado al juicio alguna otra prueba tendente á de-mostrar la existencia de la causa de su acción; por esta razón confirmamos la resolución del juez de distrito sobre este particular.
Pero la cuestión más importante á resolver en la presente apelación consiste en determinar si la demanda debe interpre-tarse en el sentido de establecer'dos causas distintas de ac-ción, ó una sola; el hecho séptimo de la demanda que es el que ha de ser objeto de esa interpretación, á fin de determinar sus> verdaderos efectos, dice literalmente así:
“7. Que la demandada, .siguiendo su conducta comenzada, ha lle-gado al extremo de olvidar en absoluto sus deberes matrimoniales y ba concluido por faltar á la fidelidad conyugal, siendo en la .actualidad' adúltera, é injuriándole gravemente, sosteniendo amores con otro hombre.”
Sostiene el apelante, ó sea el demandante, ante la corte inferior, que en ese hecho se establecen dos causas distintas de acción; el adulterio y la injuria grave, causada, esta 'última, por las relaciones amorosas de la esposa; la parte apelada combate esa alegación y afirma que en el hecho transcrito se ha expuesto como única y exclusiva causa de acción la del adulterio.
El artículo 104 del Código de Enjuiciamiento Civil prescribe que el demandante puede acumular varias caudas de acción en la misma demanda, cuando se deriven de alguna de las clases de acción que el mismo artículo determina, pero en-el No? 8 de dicho artículo se establece que todas las causas de acción que se acumulen deben pertenecer á una sola de dichas clases, afectar á todas las partes deh pleito, no exigir distintos *162lugares para la celebración del juicio y ser expuestas separa-damente; precepto este último, contenido también en el artí-culo 427 del Código de Enjuiciamiento Civil de California, que substancialmente es igual al 104 del nuestro, y que lia confir-mado la jurisprudencia constante y uniforme del Tribunal Supremo de dicho Estado, según la cual, es doctrina bien esta-blecida que cuando en la demanda se expresa más de una causa de acción, cada causa debe expresar por sí sola todos los hechos necesarios para completarla, pues aún cuando todas se alegan en una misma demanda, sin embargo, para los efec-tos de la acción, son tan distintas como si estuvieran expuestas en demandas separadas, y por consiguiente, cada una debe contener independientemente todos los hechos que sean nece-sarios para constituir una causa de acción, y las omisiones en que en algunas se incurriere no pueden ser suplidas por los hechos que se expresan en las otras causas de acción alegadas, á no ser que se hubiere hecho expresa referencia á ellos y se hubieren adoptado como parte de la causa en que tales hechos se omitieran.
La anterior doctrina se encuentra establecida en los casos siguientes :
Hopkins v. Costa County, 106 Cal., 570.
Reading v. Reading, 96 Cal., 4.
Green v. Clifford, 94 Cal., 49.
Bidwell v. Babcock, 87 Cal., 29.
Baldwin v. Ellis, 68 Cal., 495.
Haskell v. Haskell, 54 Cal., 262.
Barlow v. Burns, 40 Cal., 351.
En el caso de autos, y por una simple lectura de la de-manda, se ve claramente que no se han alegado dos causas de acción separadamente; pretende, sin embargo, la parte demandante que en eí hecho 7, que hemos transcrito, se han alegado dos causas distintas de acción, ó sea el adulterio y la injuria grave, pero aparte de que esto constituye una ma-nifiesta infracción del precepto terminante del artículo 104 citado, de nuestro Código de Enjuiciamiento Civil, es de per-*163f ecta aplicación á este caso, especialmente' por la analogía que con él guarda, la doctrina sentada por el Tribunal Supremo de California en el de Sharp v. Miller, 54 Cal., 331, del que-tomamos los párrafos siguientes:
“La corte en sus instrucciones al jurado dice: que en la demanda se expresaron dos causas de acción, una por instituir maliciosamente procedimientos de embargo, y la otra fundada en la fianza de embargo * * * no estamos dispuestos, sin embargo, para aceptar la opinión de la corte con respecto al numero de causas de acción acumuladas en la demanda. Es completamente claro que en la demanda no se expre-san dos causas de acción' separadamente, é igualmente claro, según nuestra opinión, que si en la misma se expresaran dos causas de acción, ningún tribunal podría indicar dónde terminan, los lieclios de la una ó dónde empiezan los de la otrq,. Nosotros no tenemos que afirmar ó negar' que la demanda contiene palabras que si se colocaran debida-mente podrían expresar dos causas de acción. Pero nos parece que en la forma en que ahora aparecen colocadas, expresan lo que se tuvo in-tención que expresaran, ó sea, una causa de acción, y esa no es la que hace referencia á la fianza.”
La misma observación, precisamente, debemos hacer con respecto al caso objeto de la presente apelación; nosotros no tenemos que resolver si la demanda contiene palabras que, debidamente colocadas, expresarían las dos causas.de acción que pretende el apelante; pero sí opinamos que en la forma en que ha sido redactado el hecho 7 de la demanda, no es posi-ble deducir del mismo más que una sola causa de acción, y esa es la del adulterio, máxime cuando se pretende fundar la otra causa de acción que se dice alegada, ó sea la injuria grave, en las-relaciones amorosas de la demandada con aquél con quien se alegó que había cometido el adulterio, constituyendo, como constituyen las relaciones amorosas un elemento esencial del adulterio y pareciendo, por consiguiente, que la tendencia de esa alegación era, más bien que formular un hecho distinto, robustecer é integrar los constitutivos del fundamento esen-cial de la demanda, que e.s el adulterio.
Por estas consideraciones no,dudamos en afirmar que el adulterio es la única y exclusiva causa de acción de la de-*164manda presentada en este caso, y en esas condiciones jes procedente la resolución dictada por la Corte de Distrito de Humacao ordenando el sobreseimiento y archivo de este caso, k moción escrita, presentada á ese efecto por la parte deman-dada, durante la celebración del juicio y después de terminada la práctica 'de la prueba del demandante? Indudablemente que sí, toda vez que de la relación de hechos que á nuestra consideración se.ha sometido en el presente caso, no aparece la más ligera prueba tendente á mostrar la responsabilidad de la esposa como tal adúltera, y siendo esto así, hay que con-venir en que es de perfecta aplicación al caso el precepto contenido en el No. 5 del artículo 192 del Código de Enjuicia-miento Civil, que autoriza al tribunal para desestimar la demanda, á moción del demandado, en los casos en que el de-mandante dejare de presentar prueba suficiente para fundar sobre ella una sentencia.
Por todas las consideraciones expuestas, proponemos la confirmación en todas sus partes de la resolución apelada con las costas del recurso á la parte apelante

Confirmada.

Jueces concurrentes: Sres. Figueras, MacLeary y Wolf.
El Juez Asociado Sr. Hernández, no intervino en la resolución de este caso.